ELLISON, J.
Plaintiff is the widow of Roger X. Quisenberry, who was killed .by falling from one of defendant’s street cars in Kansas City. She brought this action for damages, charging in her petition that his falling from the car was caused by the negligence of defendant. At the close of the evidence in her behalf the court gave a peremptory instruction to the jury to *279find for the defendant. She then filed a motion for new trial, which was sustained, and thereupon defendant appealed from that order.
It appears that defendant was operating cable street cars, composed of what are called grip cars coupled to regular street car coaches. The grip cars are each run and controlled by a “gripman” who operates a lever, the shank of which extends down under the car and thence through slots in the street to the cable rope beneath the surface. The grip car is open at the sides and has seats for passengers on either side of a narrow closed aisle in which the gripman stands. A foot, or running board, extends the full length of each side of the car, and it is the means by which passengers get onto the car at the end of a seat they may intend to occupy. The roof of the car is somewhat higher in the center than at the ends.
There were but three witnesses produced by plaintiff and one of these was not at the place and knew nothing of the accident. It appears that deceased was carrying a wooden easel and a frame. The easel was shaped something like the letter “A” and was perhaps six feet high, The frame was about two feet square. He boarded the grip car at the front end. The only witness who saw him was on the car when he got on. She testified that he got on the car and seated himself in the front seat, that is he sat in the seat, not squarely but had one foot hanging out and perhaps resting on the running board. The roof of the car in the front was not high enough to permit the easel to stand on the floor in a perpendicular position and deceased leaned it forward. The bottom of the easel was near the width of the seat, tapering up to the top, and doubtless this was what caused deceased to place himself in the seat in a somewhat awkward position. After the car started and was under full way, he concluded to change his position and took his easel and frame, got up on the running-board and with one hand hold*280ing onto one of the uprights supporting the roof, with his face to the car and hack to the street, he began to move down towards a seat nearer the center of the car. In doing this, he fell over backwards onto the street and received the injury from which he died.
The other witness was standing near deceased at the street crossing waiting for the car and observed that he had the easel and frame. He testified that when the car stopped he went to the front end! of the rear coach and got in, while he observed that deceased started towards the front end of the grip car. That is all that he saw. But he stated that he1 got onto the outside platform of the car, went in the door and was starting down the aisle when the car started with such force or suddenness as to cause him to rush forward three or four seats, where he caught hold of one and seated himself. He then stated that the car, after running a distance, was brought to a stop and he saw that deceased was lying upon the street. His statement as to the distance the car ran, was not definite. He thought it was from thirty-five to fifty feet, but that it might have been one hundred feet. Many questions were propounded to the witness to ascertain the character of the starting of the car, whether it was sudden, violent or unusual. He stated that he very frequently had known the cars to be started with as much force and suddenness as on this occasion, but that he thought they were oftener started with less violence.
It seems mauifest that no case was made for the plaintiff and that the trial court’s first impression was the correct one. The witness last referred to did not see deceased after they started for different cars, and he knew nothing whatever as to what caused him to fall. He could not have testified that deceased got upon the car at all. He testified to a sudden starting, which might have been the cause of one falling who was in certain position in attempting to board a car. But the evidence introduced by plaintiff has not left it neces*281sary to deal in uncertainties or probabilities. A witness, whose veracity is vouched for by her, saw how the affair occurred, and there is nothing of any substance, to contradict her or to show that she was mistaken. The nature of her testimony is such that there is no reasonable ground for a suggestion that she could be mistaken. She is either not worthy of belief, or the accident happened substantially as she described it; that is, in short, that deceased had become seated in the car and then, after it was under way, he undertook to change his seat, encumbered as he was by the easel and frame, by getting onto the footboard and moving sidewise further doAvn the car.
Allowing to the fullest in plaintiff’s favor the evidence that the car started up with great force and suddenness, yet that is not shown, even by any reasonable inference, to have been the cause of the misfortune to plaintiff’s husband. Even where the evidence permits an inference of negligence, but just as reasonably permits an inference of .a. cause which is not negiigence, no case is made. [McGrath v. St. Louis Transit Co., 197 Mo. 97.] But here there is no room nor necessity for indulging in inferences, since plaintiff herself has affirmatively shoAvn the cause of the mishap and that cause was clearly deceased’s negligence. ■ The evidence of the sudden starting of the car and other circumstances shown, have no connecting cause with deceased’s fall from the car. It is said in Benedick v. Potts, 88 Md. 52, “that direct proof of negligence is not necessary. Like any other fact, negligence may be established by the proof of circumstances from which its existence may be inferred. But this inference must, after all, be a legitimate inference and not a mere speculation or conjecture. There must be a logical relation and connection between the circumstances proved and the conclusion sought to be adduced from them. This principle is never departed from, and in the very nature of things it never can be disregarded.”
*282We have considered the theory advanced by plaintiff and the suggestions and inferences in support thereof, but notwithstanding these, we are fully convinced that no case was made, and the order for new trial will therefore be reversed and the cause remanded with • directions to enter judgment for defendant on the verdict.
All concur.